Citation Nr: 0306582	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  96-36 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for left arm disability claimed as a 
result of VA surgical treatment.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg

INTRODUCTION

The veteran served on active duty from August 1951 to March 
1955 and from November 1956 to June 1957.  

This matter arose as a result of a May 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, that denied compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional disability due to fracture repair of the left 
radius.  The veteran appealed the determination to the Board 
of Veterans' Appeals (Board) and in February 1999 gave sworn 
testimony before the undersigned at a hearing at the RO.  See 
38 U.S.C.A. § 7107(c) (West 2002).  The veteran filed a 
motion for correction of the hearing transcript and 
identified the changes he sought.  See 38 C.F.R. § 20.716 
(2002).  The motion was granted in part and denied in part.  
The ruling on the motion, which is of record, sets forth the 
corrections allowed, which are incorporated by reference into 
the hearing transcript.  

In September 1999, the Board remanded this case to the RO for 
additional development.  Following the additional 
development, the RO in August 2000 continued its denial of 
the claimed benefit, and the Board upheld this determination 
in a decision dated in January 2001.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
May 2001, the Court granted the joint motion of the parties, 
vacated the Board's decision, and remanded the case to the 
Board for further proceedings.  Copies of the Order, joint 
motion, and briefs of the parties have been placed in the 
claims file.  

In October 2001, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  In response, the attorney-representative submitted 
additional evidence in January 2002 and indicated that the 
veteran desired another VA examination.  In May 2002, the 
Board remanded the case to the RO for additional development, 
which included another VA examination and compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  Following the 
requested development, the RO in December 2002 continued its 
denial of the benefit sought.  The matter is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  In February1978, the veteran presented to the Denver VA 
Medical Center (VAMC) with a refracture of a previously 
fractured left mid-radius and underwent surgical repair by 
open reduction and internal fixation with bone graft.  

2.  The February 1978 procedure repaired a refracture of an 
August 1977 fracture of the left mid-radius that had healed 
with some angulation and formation of callus at the fracture 
site and with reduced range of supination and pronation of 
the forearm.  

3.  The veteran currently has a healed fracture of the left 
mid-radius with fixation hardware in place, with reduction of 
supination to 35 degrees, some shortening of the radius and 
angulation of the ulna, mild numbness over the dorsal forearm 
and tenderness over the extensor muscles from the radius in 
the distal third of the forearm to the thumb and wrist.  He 
also has mild swelling over the extensor tendons in the mid 
forearm at the site of the fixation plate of the radial 
fracture.  

4.  The limitation of motion of the left forearm was present 
before surgical intervention in February 1978 and does not 
constitute additional disability within the meaning of the 
law; the other identified residuals of the refracture of the 
mid-radius and its surgical repair are the necessary 
consequences of the repair of the refracture.  




CONCLUSION OF LAW

The veteran does not have additional disability of the left 
arm as the result of VA hospitalization, medical or surgical 
treatment.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.385 
(1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  This case has been extensively developed over the 
years, and the RO has provided the veteran with copies of 
rating decisions, a statement of the case and supplemental 
statements of the case that have set forth the legal criteria 
governing the claim currently before the Board, listed the 
evidence considered by the RO, and offered an analysis of the 
facts as applied to the legal criteria set forth therein, 
thereby informing the veteran of the information and evidence 
necessary to substantiate his claim.  

The Board remand of May 2002 informed the veteran of various 
pertinent provisions of the VCAA, and the RO has developed 
the claim consistent with the demands of the VCAA.  The Board 
and the RO have notified the veteran of the information and 
evidence that he is responsible for providing and of the 
information and evidence that VA will obtain or request on 
his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The record shows that the veteran has made 
articulate arguments regarding his claim.  The Board thus 
concludes that VA has informed the veteran of the type of 
information and evidence necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
numerous reports of VA examination and treatment pertinent to 
this claim.  The RO sought to obtain complete records from 
the Denver VAMC, specifying the scope of the request and 
indicating that it encompassed all archival media.  In 
October 1999, the Denver VAMC provided copies of the February 
1978 reports already of record and stated that it had no 
others.  The RO has also obtained and associated with the 
claims file private treatment reports identified by the 
veteran that are still extant.  In addition, the RO has 
associated with the claims file those private treatment 
reports that the veteran has recently obtained and submitted, 
including records from Dr. Thulen, who treated his first left 
arm fracture in August 1977.  The Social Security 
Administration confirmed in April 2000 that although the 
veteran was on Social Security disability benefits prior to 
turning age 65, the records used to establish disability have 
been destroyed.  However, the veteran submitted records, 
summarized below, which he said were those on which the 
Social Security Administration had made a disability 
determination.  There do not appear to be additional sources 
that could now furnish evidence relevant to the issue before 
the Board.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was accorded VA examinations in May 2000 and in June 2002.  
Private treatment reports have also revealed the extent of 
his impairment as relevant to this appeal.  The Board 
concludes that further medical evaluation is unnecessary 
because it is highly unlikely to illuminate the disability 
picture in any greater relief than it is now.  The record as 
a whole demonstrates that VA has undertaken reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (Table).  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for further consideration of the claim under the 
VCAA, poses no prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Moreover, the Court has held that the VCAA is not applicable 
in all cases.  The Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Where, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, the VCAA does not require further 
development or notice.  Wensch v. Principi, 15 Vet. App. 362 
(2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2).  

Background

In February 1978, the veteran sought treatment at the Denver 
VAMC for a refracture of the mid-shaft of the left radius.  
On admission on February 10, 1978, the veteran reported the 
following history:  He sustained a closed radial shaft 
fracture in August 1977 when he fell from a ladder.  Dr. 
Thulen initially treated it and suggested that the veteran 
undergo open reduction and internal fixation (ORIF) of the 
fracture.  The veteran declined, electing closed treatment of 
the fracture for financial reasons.  The fracture was 
therefore treated for 10 weeks in a long arm plaster cast, 
and the fracture appeared united when the cast was removed.  
On February 4, 1978, he refractured the same area in a fall.  
He was admitted to the VA hospital for ORIF with application 
of bone graft to the refracture site.  

Physical examination on admission revealed the left upper 
extremity was neurovascularly intact, the skin was closed, 
and all musculotendon units were intact.  The veteran could 
not pronate or supinate the forearm due to acute pain from 
the refracture.  There was, however, full range of motion of 
the left elbow.  The veteran stated that he had lacked full 
pronation and supination of the left forearm ever since the 
removal of the long arm plaster cast in October 1977.  

Surgically, the veteran underwent ORIF of the radial mid 
shaft refracture with a 6-hole dynamic compression ASIF 
plate.  Bone graft was obtained from the left iliac crest and 
applied to the refracture site about the lateral area of the 
fracture, but not on the medial side so as to prevent 
synostosis between the radius and the ulna.  

The operation report shows that upon exposure of the 
refracture of the radial fracture site, hypertrophic callus 
about the nonunion fracture site was easily palpable.  The 
fracture could be reduced and was in near anatomical 
position.  The compression plate was bent to conform to the 
radial bow and fixed with six screws.  The bone graft was 
placed about the radial aspect of the fracture site, with 
none placed along the ulnar aspect to prevent synostosis.  
After the surgical site was closed and dressed, a dorsal 
plaster splint was applied.  There were no complications in 
the procedure.  

Postoperatively, the veteran did well.  When dressings were 
removed on the second postoperative day, range of motion of 
the forearm was intact, with supination to zero and pronation 
to 90 degrees.  Postoperative x-ray revealed that there might 
be some angular deformity in the internal fixation of the 
radius, although during surgery, the two portions of the 
radius appeared to be anatomic.  However, there were spikes 
of bone, as there would be from a recent fracture, to insure 
the alignment.  It was explained to the veteran that he might 
not obtain full pronation or supination.  The veteran 
reported that he had never had full pronation or supination 
since his original injury.  The veteran was discharged on 
codeine, to have follow-up in the orthopedic outpatient 
department.  

There are no outpatient follow-up records in the claims file.  
In September 1999, the RO requested that the VAMC obtain and 
provide all medical records from 1978 to date, regardless of 
archival medium (e.g., microfiche).  In October 1999, the 
VAMC provided hospital discharge summaries and outpatient 
notes from 1974 to 1986, which were mostly unrelated to the 
left arm, and reported that no other records were available.  

A private hospital record dated in March 1981 shows that the 
veteran sought treatment for left shoulder and arm pain.  The 
veteran reported that he twisted his left arm and shoulder 
three days prior to admission.  On examination, the left arm 
was neurovascularly intact, with muscle fasciculations.  The 
diagnosis was muscle spasm of the left arm and shoulder.  

Two lay statements dated in March and April 1985 suggest that 
the veteran, a painter by trade, could not lift things, carry 
ladders, or do other work in part because of left forearm 
pain.  

On VA examination in April 1985, the veteran complained of 
left arm and shoulder pain since left forearm surgery at the 
Denver VAMC.  He reported pain in the fracture site 90 
percent of the time.  He said that he could not handle 
objects with his left hand, often dropping them.  It was 
reported that he was right-handed.  The examiner's review of 
history based on a reportedly partial record included notice 
of VA surgery for fracture of the left radius and ulna.  The 
veteran reported his original injury as occurring when a car 
fell on and fractured his left forearm while he was working 
under it.  He said that initial treatment was with a closed 
reduction and that he had nonunion of the fractures.  He 
reported subsequent open reduction and bone graft at the 
VAMC, with limited pronation and supination since then.  

On examination, the left forearm had some muscle atrophy and 
a nontender, 13-centimeter surgical scar.  The left wrist was 
16 1/2 and the right wrist was 17 centimeters in 
circumference.  The left and right forearms were 221/2 versus 
24 centimeters at mid-forearm and 25 versus 271/2 centimeters 
at their point of maximum measurement.  The left elbow 
pronated and supinated from 0 to 45 degrees.  The right elbow 
pronated from 0 to 80 and supinated from 0 to 85 degrees.  
Left shoulder abduction and flexion were from 0 to 180 
degrees, and internal and external rotation were from 0 to 90 
degrees.  An x-ray study revealed an orthopedic fixation 
device traversing the transverse fracture of the mid-shaft of 
the radius, with the fracture fragments in near-anatomic 
position without evidence of loosening or infection of the 
orthopedic screws.  The diagnosis was postoperative status of 
an old transverse fracture of the left radius with signs and 
symptoms as described.  

In October 1986, the veteran sought VA outpatient treatment 
for pain in the right elbow and for pain and swelling at the 
left forearm operation site.  He reported that he had fallen 
a week previously and that he had increased pain in the left 
forearm beginning the same time as the right elbow pain 
began.  Examination of the left forearm revealed a well-
healed dorsal scar with moderate soft tissue swelling over it 
and no palpable bony defect.  

On VA examination in May 1991, the veteran complained of 
swelling and inflammation of his left forearm and indicated 
that he could only turn it half way.  He also complained of 
left shoulder spasm on use of his left forearm and wrist.  He 
reported that he had "sustained a fracture to the left wrist 
in 1981 [sic]," which was initially casted and then 
operatively reduced with internal fixation and bone graft.  
The examiner stated that the fracture was well healed.  On 
examination, both shoulders were of equal dimensions with 
full range of motion.  Both elbows had full range of motion.  
Left forearm supination was limited to about 15 degrees, and 
forearm pronation was normal.  The wrist had normal range of 
motion.  X-rays of the left forearm were interpreted by the 
radiologist as showing a cortical irregularity with 
remodeling, mid-diaphysis, which was likely related to 
sequela of previous trauma.  No acute fracture line was 
demonstrated.  The pertinent diagnosis was old healed 
fracture of the left radius, treated by operative reduction 
and internal fixation, with post-traumatic changes on x-ray, 
well healed scar, and limited motion.  

Treatment records from J. W. Coker, M.D., dated in January 
and April 1992 reflect a history of ORIF of the left ulna in 
the mid 1970s, with a lot of aching and soreness over the 
anterior left forearm and anterior left ulna intermittently 
during the past several years.  Examination in January 1992 
revealed supination to about 10 degrees and nearly normal 
pronation.  There was full range of motion of the left elbow 
and wrist.  There was tenderness to palpation at the dorsum 
of the ulna, and the plate was palpable over the dorsum of 
the ulna.  X-rays of the arm revealed the old large plate on 
the mid-shaft of the ulna, localized dorsally and slightly 
medially.  Oblique views showed no evidence of bony problems.  
The impression was bursitis primarily over the old forearm 
plate.  The April 1992 record shows an old radial plate 
placed in 1978, with current complaints of a lot of aching 
pain involving the left forearm.  The plan was to remove the 
plate and screws.  Dr. Coker informed the veteran of the 
potential complications of removing the forearm plate.  

The veteran had physical evaluations, apparently for a Social 
Security or other disability claim performed in March, April, 
and May 1992 by T. Cooke, D.O.; Dr. Coker; and S. Fay, M.D., 
respectively, each completing identical evaluation forms.  
Dr. Cooke found severe impairment of basic exertional ability 
(unable to lift two pounds) of the left forearm.  The other 
doctors found sufficient exertional ability for sedentary 
work.  All essentially diagnosed status post operative left 
forearm fracture with marked (less than severe) impairment.  
Dr. Cooke diagnosed chronic muscle strain of the left 
forearm.  Opinion varied on the permanence of the impairment, 
with the difference apparently based on the prognosis for 
improvement upon removal of the orthopedic appliance.  Dr. 
Fay noted alcoholic peripheral neuropathy among the veteran's 
diagnoses.  

In October 1992, the veteran underwent an orthopedic 
evaluation by L. E. Jump, M.D.  Dr. Jump noted historically 
that the veteran fractured his left radius "in 1975 [sic]" 
and underwent ORIF with bone transplant from his left hip in 
Denver.  The veteran reported that this was "a new 
procedure" and that he was assured he would "be as good as 
normal."  The veteran reported that following surgery he had 
a loss of rotation of his left wrist and nearly 60 degrees of 
supination that he never regained.  He also reported loss of 
some radial and ulnar deviation of the wrist.  He said that 
he was able to continue working until about 18 months 
previously, when he started developing swelling, crepitation 
and pain over the dorsum of the left forearm, localized to 
the area of the surgical metallic plate.  He also complained 
of swelling of the dorsum of the hand with some aching over 
the lateral elbow epicondyle, which had kept him from doing 
heavy work for the previous 18 months.  An hour of heavy work 
as a painter precipitated the pain and swelling.  The veteran 
reported that after discussing with Dr. Coker the chances for 
improvement and for worsening of his condition after removal 
of the surgical plate, he decided against removal.  He said 
that he had had no intensive physical therapy or any exercise 
program.  He also reported that after working with his hands 
painting, he developed a carpal flexion contracture in either 
hand, usually of his fingers and sometimes of his thumb.  
Apparently, he had never had this evaluated.  

On physical examination, the hand had no muscle atrophy.  The 
fingers had full range of motion.  There was good strength of 
the three motor nerves of the hand, including thumb 
apposition and finger adduction, with slight but symmetrical 
weakness of wrist dorsiflexion.  The mid-forearm and the 
lateral epicondyle ached upon dorsiflexion of the left wrist.  
Rotation of the right forearm appeared normal.  Rotation of 
the left forearm showed a significant loss of supination, 
with supination to 30 degrees, at which point there was 
almost locking.  Review of x-rays showed the metallic plate 
securing the dorsal aspect of the radius might be impinging 
on the ulna during rotation of the forearm.  Both elbows had 
full extension and flexion.  Both shoulders had full 
abduction, rotation, and motion without pain or 
complications.  

Deep tendon reflexes were 1+ and symmetrical in both upper 
extremities.  Dorsiflexion of the right wrist (dominant hand) 
was mildly weak.  The left wrist had similar weakness of 
flexion with a breakaway component suggestive of neuropathy 
or factitious testing.  The left wrist extension was mildly 
weak and produced ache in the joining of the flexor tendon 
and muscle body and in the lateral epicondyle.  The left 
biceps had very reproducible and very consistent 4/5 
breakaway weakness upon four tests, suggestive of slight 
atrophy.  Triceps strength was 5/5 and symmetrical, although 
mildly weak bilaterally.  Two-point pinprick sensation was 4 
millimeters over all fingers except the left second digit, 
palmar aspect, in which there was only 6 millimeter 2-point 
discrimination and subjective report of somewhat different 
sensation to light touch.  The mid-portion of the dorsal left 
forearm had an area of 2+ palpable crepitation with active 
movement of the left wrist or extension and flexion of the 
fingers.  There was pain in this area when those motions were 
done forcefully.  There was also 1+ palpable tenderness over 
the left lateral elbow epicondyle.  

X-rays of the left forearm showed a long, thick, wide 
metallic surgical fixation device over the mid-portion of the 
radius, which appeared to approach the ulna very closely.  
Bony union was somewhat obscured, but there appeared to be a 
step off the cortex underneath the plate, without good callus 
formation.  Bony structures of the elbow and wrist appeared 
normal.  

Dr. Jump's impressions included tenosynovitis, dorsal left 
forearm, extensor muscle group, probable 18 month duration; 
metallic fixation, dorsal left radius, 1975; loss of forearm 
supination rotation, most likely secondary to internal radial 
fixation device, 1975; slight sensory loss, second left 
digit, consider neuropathy versus possible early carpal 
tunnel (doubt); weakness, left "biopsy [sic]," possibly 
secondary to neuropathy; history of moderate alcohol 
consumption, ending in 1990.  

Dr. Jump commented that removal of the surgical plate would 
probably allow the veteran to regain full rotation of the 
wrist.  He felt the tenosynovitis was chronic and that the 
metallic plate underlying the tendon extensor muscle complex 
could possibly be aggravating the tenosynovitis.  He opined 
that the left biceps weakness and sensory loss of the left 
digit were not fully explained and needed more detailed 
neurologic evaluation, but could be related to alcoholic 
neuropathy.  He also opined that the left extensor 
tenosynovitis would make operating controls difficult and 
such activity, if prolonged, would exacerbate the condition.  
The veteran was felt to have accommodated to his loss of 
supination of the left wrist, which Dr. Jump felt was his 
main disability because it had existed since 1975.  

The veteran testified at a hearing before the undersigned in 
February 1999.  The veteran stated that the reports of Drs. 
Jump, Coker, and Cooke show that he does have additional 
disability of the left arm as a result or consequence of VA 
treatment.  He said that the reduction in supination to 30 
degrees reported by Dr. Jump was an additional disability 
resulting from the surgery.  He asserted that the impingement 
of the surgical plate on the ulna described by Dr. Jump 
constituted an additional disability and that it was not a 
necessary consequence of the surgery.  He asserted that the 
functional impairments described by Dr. Cooke were additional 
disability that he had not had prior to VA surgery.  He 
asserted that the pain and swelling in his left forearm were 
additional disabilities.  He reported that Dr. Coker had 
advised that removal of the surgical plate had the potential 
to alleviate the pain in his arm, apparently implying that 
that was evidence that the plate caused the pain.  He argued, 
in essence, that the pain therefore constituted additional 
disability.  The veteran essentially asserted that the Unites 
States Supreme Court holding in Brown v. Gardner, 513 U.S. 
115 (1994), controlled the application of 38 U.S.C. § 1151 in 
his case, and that he therefore did not have to show any 
fault on VA's part to prevail in his claim.  

The veteran explicitly contradicted entries in the February 
1978 Denver VAMC records, stating they were patently false 
and made no sense.  He denied that he had made certain 
statements attributed to him by the VA surgeon who operated 
on him and signed the February 1978 reports.  He denied that 
Dr. Thulen had offered or counseled open reduction and 
internal fixation in August 1977 when he treated the 
veteran's first fracture, or that he had elected casting 
instead for financial reasons.  He denied that he reported 
any such thing in February 1978.  He related that he sought 
treatment at the nearest hospital after he broke his arm in a 
fall from a ladder and that the fracture was casted without 
discussion of alternatives.  He stated that the only follow-
up treatment was the removal of the cast without any 
subsequent examination or therapy after 10 weeks.  He denied 
that he had any reduction in supination or pronation of the 
left forearm subsequent to uncasting of the first left radial 
fracture, and he denied that he ever reported such reduced 
range of motion in February 1978.  He stated that after 
removal of the cast in about October 1977, he resumed work as 
a house painter without any impairment of his left arm and 
continued working without impairment until his second 
fracture.  

The veteran testified that the VA surgeon advised him that he 
could have another long arm cast or he could have an unusual 
operation perfected by a doctor who had pioneered the 
procedure and who would assist in his surgery.  The veteran 
reported that the surgeon assured him in no uncertain terms 
that the procedure would restore the complete use of his left 
arm.  He testified that had he not been told that, he would 
have opted for the cast.  He stated that the surgeon did not 
tell him until after the procedure that he may not obtain 
full pronation-supination and that the hospital record 
statement that he had reported never having full pronation-
supination since his original injury was absurd.  He stated 
that he only had very limited pronation, supination, chronic 
pain and shoulder spasms after the second fracture.  The 
veteran stated that the sole reason to which he could 
attribute the misstatements of the VA surgeon was that the 
operation was not a success and that the assurances the 
surgeon had given him about restoring the complete use of his 
arm would never come to pass.  

The veteran asserted that whereas there was a conflict 
between his and the VA surgeon's statements, a reasonable 
doubt arose in his case, and that he was entitled to the 
benefit of the doubt under 38 C.F.R. § 3.102.  He further 
asserted that the VA surgeon did not state that he consulted 
with the doctor who treated his first fracture, and that if 
the VA surgeon had obtained the information attributed to the 
veteran from the private doctor, there would be a record of 
it.  The veteran said that the lack of such a record created 
reasonable doubt.  

At the hearing, the veteran submitted copies of two articles 
about VA's plan to monitor pain as a "fifth vital sign" in 
medical treatment.  One article noted national annual 
economic loss due to pain.

On VA examination in May 2000, the examiner reported that the 
veteran's outpatient chart and claims file were reviewed.  
The examiner noted that the veteran was alert and a good 
historian.  Historically, the veteran reported fracturing his 
left arm in the fall or early winter of 1977, which was 
treated with closed reduction by a private practitioner.  
Several months later, he refractured the radius, at which 
time he sought VA treatment.  The veteran reported that the 
fracture was surgically treated by open reduction with four 
or six screws and a bone graft from the left pelvis.  He 
reported that he had had several medical opinions about 
whether to remove the hardware, which currently remained in 
place.  He complained of loss of motion of the forearm, 
occasional swelling over the operative site, and occasional 
spasms of the scapular muscles in his left upper extremity if 
he used his left arm for any lifting or work.  

On examination, the veteran had supination of the left 
forearm to 25 or 30 degrees, compared to about 80 degrees 
with the right forearm.  He had pronation of the left forearm 
to about 75 or 80 degrees, compared to about 80 degrees on 
the right.  Wrist extension was to about 60 degrees 
bilaterally.  Flexion of the right wrist was to about 50 
degrees and of the left wrist to about 35 to 45 degrees.  
There was a healed, 5-inch long mid-dorsal incision scar of 
the left forearm, which was nontender.  There was mild 
numbness over the dorsal forearm.  He was tender over the 
extensor muscles to the thumb and wrist coming from the 
radius in the distal third of the forearm.  The veteran 
indicated that those muscles would swell more than they had 
on current examination.  The examiner reported that he saw no 
more swelling in the distal third of the left radial forearm 
muscles than in the distal third of the right radial forearm 
muscles.  There was mild numbness in several digits of the 
left hand.  Comparing sensation in the left hand to the right 
hand, with right hand sensation 100 percent in all digits, 
the left index finger sensation was decreased by about 95 
percent.  The report twice noted sensation in the left little 
finger (presumably, one of those was for another finger).  
Once, sensation in the little finger was 40 percent compared 
100 percent on the right; once, it was 50 percent.  The 
intrinsic muscles of both hands seemed intact and were not 
weak.  There was negative carpal tunnel compression test "on 
the left hand plus, minus on the right hand."  There was 
mild atrophy of the thenar muscles of the left hand and no 
thenar atrophy of the right hand.  

The orthopedic examiner's impression was that the veteran had 
a refracture of a radius fracture of his left forearm, with 
the original fracture in 1977 and the refracture in early 
1978, and had operative care at the Denver VAMC.  The 
examiner opined that the treatment at the Denver VAMC 
contributed to the veteran's current condition and that his 
left forearm disability was a consequence of the February 
1978 surgery.  

A July 2000 report of contact between RO personnel and the 
May 2000 VA examiner shows that the veteran's claims folder 
had not been available for review by the examiner and that 
his opinion was based solely on the current examination and 
the history that the veteran provided at the time of the 
examination.  Arrangement was made for the examiner to review 
the claims folder and to write a supplemental report.  

The VA orthopedic examiner made a supplemental report in July 
2000.  He stated that RO personnel had directed his attention 
to the February 1978 VAMC records of the treatment of the 
veteran's left forearm, which were among the records provided 
for his review.  The examiner stated that the records 
confirmed that VA treated a refracture in February 1978 of a 
fracture initially sustained in August 1977, which was 
treated by Dr. Thulen.  The examiner noted that he had no 
records from Dr. Thulen.  The examiner quoted portions of the 
February 1978 VA records pertaining to the circumstances of 
the initial fracture, the offered ORIF, and the actually 
performed long arm cast, and that the fracture appeared to be 
united when the cast was removed.  He noted the reported 
postoperative result of zero degrees of supination and 90 
degrees of pronation.  He further noted the discharge summary 
report of x-ray indication of possible angular deformity in 
the internal fixation of the left radius, as well as the 
expected spikes of bone from the recent fracture to insure 
alignment.  The discharge summary indicated that at the time 
of the surgery, the two portions of the radius appeared in 
anatomic alignment.  Finally, the examiner noted that the 
veteran was informed that he might not regain full range of 
motion and that he had reported that he had not had full 
range of motion since the original injury.  The examiner was 
of the opinion that there would have been scarring around the 
fracture whether the surgery had been performed by Dr. Thulen 
or by VA and that there would have been some loss of 
supination or pronation or both regardless of when the ORIF 
was done.  

The examiner opined that the VA surgery did not cause or 
aggravate injury of the veteran's left arm but actually 
improved the pre-admission condition of the angulated, 
refractured radius.  He opined that any additional disability 
was a necessary result of the surgery because the fracture 
was a refracture with callus formation and probably some pre-
existing angulation at the fracture site, although he did not 
think that there was any additional disability related to the 
operative site.  He reiterated the clinical findings from the 
May 2000 examination.  He said that the residual numbness of 
the dorsum of the left forearm and the extensor muscle 
tenderness was to be expected with operative treatment of a 
radius forearm fracture.  He noted that an x-ray study in May 
2000 showed a healed fracture of the mid-radius with no sign 
of any heterotopic ossification of the soft tissues.  The x-
ray report also indicated that there was a positive ulnar 
variance indicating that some shortening of the radius 
fracture occurred during healing.  The examiner stated that 
the veteran's results were compatible with treatment of a 
radius fracture and that he did not think that the Denver 
VAMC worsened his condition or contributed to any forearm or 
hand disability by the surgery performed in February 1978.  

In a September 2000 statement, the veteran addressed 
contradictions in the VA examiner's two reports.  He again 
reported that he had never been offered open reduction after 
the first radius fracture and noted that the VA examiner's 
characterization of him as a good historian as corroboration 
of the truth of his currently reported history.  

In June 2002, the veteran underwent VA orthopedic examination 
pursuant to the Board's remand in order to assess recurrent 
swelling of the left forearm at the site of the operative 
fixation of the radius fracture.  The examiner stated that he 
had reviewed the record.  It was reported that the veteran 
maintains that he was told by a VA doctor at the Denver VAMC 
who either did or helped with his left forearm fracture that 
"my arm would be all right and I would be able to continue 
to work as a painter."  The examiner noted that the veteran 
interpreted this as meaning that he would have normal use of 
the forearm.  The examiner noted that the veteran had lost 
some forearm motion prior to the 1978 VA surgery.  The 
veteran indicated that since the examiner last evaluated him, 
he had had frequent swelling of the left forearm associated 
with increased use of the forearm or hand with activities 
such as picking up objects repeatedly such as his 10-pound 
cat, bags of groceries, bikes, moving chairs, or pushing his 
lawn mower.  He said that repeated lifting resulted in 
swelling of the left forearm near the operative site where he 
had internal fixation of his radial fracture with plate and 
screws.  Repeated activity and lifting resulted in swelling 
in the forearm.  The veteran said that his average pain level 
is usually 5 or 6 out of 10 after doing activities; with 
repeated lifting, the pain would increase to about 8 out of 
10.  He also indicated that he occasionally got numbness in 
all the fingers of his left hand and that sometimes the 
numbness got worse if he lay on the couch.  The numbness 
improved with moving his fingers.  

On examination, the veteran had pronation of the left forearm 
to 85 degrees and supination of the forearm to 35 degrees.  
Normal pronation of the forearm is to 80 degrees; normal 
supination is to 85 degrees.  38 C.F.R. § 4.71, Plate I 
(2002).  

The veteran had active dorsiflexion of the left wrist to 45 
degrees and passive dorsiflexion to 90 degrees.  Active volar 
flexion of the left wrist was to 65 degrees and passive volar 
flexion was to 75 degrees.  Normal dorsiflexion (extension) 
of the wrist is from zero degrees (palm facing and parallel 
with the floor) to 70 degrees; normal palmar flexion is from 
zero degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.  

The examiner said that there was a localized area of swelling 
over the extensor tendons in the mid forearm near the area of 
the radius at the site of plate fixation of the radial 
fracture site.  The examiner said that this area of mild 
swelling and moderate tenderness was about 1.5 inches in 
length and 1.5 inches in width.  No crepitus of the tendons 
was noted with flexion or extension of the thumb or wrist.  

The veteran also had numbness in all of the digits of the 
left hand.  Intrinsic muscle strength was equal bilaterally, 
and there was no weakness.  Grip strength was stronger in the 
right than in the left hand.  He had tenderness of the ulnar 
nerve in the groove behind the left elbow, but there was a 
negative Tinel's sign and no tingling into the little finger.  

The impressions of the orthopedic examiner were healed left 
forearm radius fracture with limited forearm rotation 
(especially limited supination), and tendonitis of the left 
dorsal radial forearm at the site where the forearm tendons 
go over the metal plate at the site of the internal fixation 
of the radial fracture.  The examiner said that this was the 
etiology of the swelling.  The left shoulder condition, he 
said, had its onset in September 2001, when the veteran was 
reaching backward into his back seat to get his jacket and 
was NSC (nonservice-connected).  (The veteran said that 
someone told him that his left shoulder condition might be 
secondary to his forearm discomfort.)  

A VA examination of the peripheral nerves in June 2002 did 
not show any vascular deficits.  Although the veteran 
complained of chronic pain in his left forearm that he said 
prevented him from using his arm, he denied any coldness or 
numbness of the hand.  On examination, he had palpable 
radial, ulnar, brachial, and axillary pulses.  His left hand 
was pink and warm with normal strength.  There was no 
swelling or edema.  From a vascular standpoint, his left arm 
appeared to have excellent perfusion, and there was no 
swelling suggestive of any venous obstruction.  

On VA examination of the muscles in June 2002, the examiner 
indicated that he had reviewed the record.  The veteran said 
that after the 1978 operation, he had marked decreased 
function in the left arm with restricted range of motion and 
pronation and supination of the wrist.  He also experienced 
chronic pain and progressive weakness and numbness in the arm 
since then.  These symptoms had particularly worsened in the 
last four to five years.  The veteran said that following the 
surgery, he was no longer able to carry a paint can or 
ladder.  He had intermittent swelling over the area of the 
scar, especially with use, and he developed some left 
shoulder pain, which was noticeable with movement and use of 
the shoulder.  The examiner characterized this as a 
compensatory injury as a result of favoring his right arm and 
trying to avoid using his left arm and shoulder.  A weakness 
in the left hand had been noticeable and progressive over the 
last few years.  He dropped things with his left hand and had 
difficulty raising his arm above his shoulder.  He complained 
numbness in his left fingers, particularly when lying down, 
and this was not relieved until he stood up or walked around 
and shook his arm out.  It can last several hours and 
happened several times a week.  He had no elbow complaints.  
Because of the weakness, he could not carry more than two to 
three pounds for a prolonged period of time.  

On examination, there was some "structural limitation in the 
pronation/supination wrist flexion and extension."  There 
was a well-healed surgical scar with some local area of 
swelling about 3 by 1 centimeters in the dorsal distal upper 
aspect of the left forearm, which was tender to palpation.  
There was atrophy of the left arm possibly secondary to 
disuse or denervation.  The right biceps was 11 inches, while 
the left biceps was 10 inches.  The right forearm was 103/4 
inches while the left forearm was 101/4 inches.  The motor 
examination showed no fasciculations.  There was 4/5 weakness 
of the left wrist flexors "with extensors, ulnar and radial 
deviations."  Grip strength was 5-/5.  There was 4-/5 at the 
pronation/supination on the left, and biceps, triceps, and 
deltoids are 5-/5.  Although there was a pain component, it 
was difficult to separate out actual weakness limitations 
from the pain.  Right upper extremity strength was 5/5 
throughout.  Sensory examination was decreased to light touch 
and pinprick and temperature in the left arm throughout.  
Coordination was normal on finger rapid alternating 
movements.  Deep tendon reflexes in the left upper extremity 
were 2/4 at the biceps and triceps and 1/4 at the 
brachioradialis.  

Private x-rays of the left forearm in November 2001 showed a 
prior ORIF of a mid radial fracture.  The fracture appeared 
well healed, and the surgical plate remained in position.  

Analysis

The veteran contends that he has additional disability as a 
result of surgery performed at a VA facility in February 
1978.  His testimony indicates that he believes that his 
additional disability comprises limitation of supination and 
pronation of the left forearm; pain in the left arm, 
including his left shoulder, especially with use; inability 
to grip and manipulate objects with his left hand; and 
sensory changes.  The veteran also has intermittent swelling 
of the left forearm at the surgery site.  He attributes these 
conditions to the presence of the metal plate used in 
fixation of his left radius refracture, its impingement on 
the ulna, incorrect alignment of the fracture, and lack of 
callus formation.

The veteran initiated his claim in January 1995.  
Consequently, this case is controlled by the ruling in Brown 
v. Gardner, 513 U.S. 115 (1994), which held that fault or 
negligence on the part of VA is not a requirement of the 
statutory provision of compensation for additional disability 
resulting from VA hospitalization or medical or surgical 
treatment.  See 38 U.S.C.A. § 1151 (West 1991).  

Although Congress has since amended section 1151 to require 
that additional disability resulting from VA surgery be the 
fault of VA, that amendment post-dates the initiation of the 
veteran's claim.  See P.L. 104-102, § 422(a), Sep. 26, 1996, 
110 Stat. 2926 (codified at 38 U.S.C.A. § 1151 (West 2002)).  
In response to the Supreme Court's decision, VA amended 
38 C.F.R. § 3.358 to conform to the Gardner decision, 
initially by an interim rule promulgated in March 1995.  That 
rule with some minor changes was adopted as a final rule in 
May 1996, effective July 22, 1996.  61 Fed. Reg. 25,787 (May 
23, 1996).  The changes essentially deleted the requirement 
that VA be at fault or that an accident occur in order for 
compensation benefits to be payable under 38 U.S.C.A. § 1151.  
The Board applies those amendments in this decision.  

The regulation governing the veteran's claim provides, in 
pertinent part, the following:  

(a)  General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of . . . 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)  Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  
(i) . . . .
(ii)  As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  

(2)  . . . .

(c)  Cause.  In determining whether 
such additional disability resulted from 
a disease or an injury or an aggravation 
of an existing disease or injury suffered 
as a result of . . . hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  

(1)  It will be necessary to show 
that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, or 
examination.  

(3)  Compensation is not payable for 
the necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, . . .  
"Necessary consequences" are those 
which are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered. . . . 

38 C.F.R. § 3.358 (1996).  

To apply the regulation, the alleged "disease or injury" 
from which "additional disability" results must be 
identified.  38 C.F.R. § 3.358(a).  Then, the "physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based," 38 C.F.R. § 
3.358(b)(1) (emphasis added), can be identified so as to 
permit its comparison with "the subsequent physical 
condition resulting from the disease or injury."  In this 
case, the surgery done in 1978 to repair the broken arm is 
the alleged injury.  The disability claimed to have resulted 
from the alleged injury is the reduced range of motion, pain, 
sensory changes, and intermittent swelling at the surgery 
site.  The "physical condition prior to the . . . injury" 
that is "the condition which the specific medical or 
surgical treatment was designed to relieve," 38 C.F.R. § 
3.358(b)(1)(ii), is the veteran's refractured left radius, 
i.e., a broken arm.  

The veteran apparently seeks to demonstrate additional 
disability by comparing the condition of his left arm after 
it healed from the first fracture (before the second 
fracture) to the condition of his left arm after VA surgery.  
He seems to suggest that he came to VA for remedial treatment 
of a healed fracture and then, after VA treatment, found his 
arm in worse condition than it had been before he sought VA 
treatment.  However, he did not have a whole arm immediately 
before VA surgery.  Immediately before VA treatment, he had a 
broken arm.  

Had VA not treated him, he would have been left with a broken 
arm.  When he presented for treatment, he had no supination 
or pronation, and the arm was useless because of the 
fracture.  The governing regulation requires that his 
condition before treatment be compared to his condition 
following treatment in order to determine if there is 
additional disability.  Dr. Jump indicated in October 1992 
that the loss of supination was the main current disability.  
To the extent that the veteran seeks service connection under 
section 1151 for loss of range of motion as additional 
disability resulting from VA surgical treatment, the claim is 
meritless.  After presenting with no range of motion 
immediately prior to VA treatment, he ended up with a range 
of motion.  At his hearing, the veteran argued that he should 
be compensated because VA "'having undertaken to bestow a 
benefit, has, in fact, inflicted a loss,'" quoting Brown v. 
Gardner, 5 F. 3d 1456, 1463 (Fed. Cir. 1993) (citations 
omitted).  With respect to the reduced range of motion of the 
left forearm, comparing the physical condition of the arm 
immediately prior to VA treatment to its current condition, 
38 C.F.R. § 3.358(b), VA did not inflict a loss.  It bestowed 
a benefit.  Under the governing regulation, there is no 
additional disability.  38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. § 3.358 (1996).  

The veteran has further contended that additional disability 
is shown in current clinical findings regarding the left arm.  
However, the Board does not find his testimony credible and 
concludes that his testimony and his written assertions 
provide no basis for finding additional disability.  

First, as to the facts regarding the condition of the his 
left forearm before the refracture, the veteran has directly 
contradicted the February 1978 VA hospital records.  The 
hospital report and the veteran's February 1999 testimony 
cannot both be true.  The hospital records reflect a recorded 
history provided by the veteran that he had reduced 
supination and pronation after the first fracture healed and 
before the refracture.  The veteran testified that he had no 
such reduced range of motion or any other impairment after 
the first fracture healed and that he never gave such history 
in February 1978.  He now argues, citing 38 C.F.R. § 3.102, 
that his testimony weighs equally against the hospital 
record, creating equipoise in the evidence and thus requiring 
that VA afford him the benefit of the doubt in his current 
claim.  

The doctrine of reasonable doubt "is not a means of 
resolving actual conflict or a contradiction in the 
evidence"  38 C.F.R. § 3.102 (2002).  Thus, its application 
is specifically precluded as a means of resolving the 
contradiction in the evidence raised by the veteran's 
testimony.  Although the benefit of the doubt cannot be 
denied the veteran merely because of suspicion or doubt as to 
the truth of any statements submitted if the whole record 
otherwise warrants invoking this doctrine, impeachment or 
contradiction by known facts is distinguishable from mere 
suspicion or doubt.  Id.  

In this case, the VA records and the veteran's testimony 
contradict each other.  Thus, the benefit of the doubt is not 
for application as to these disputed facts.  Rather, the 
Board must assess the credibility of the mutually exclusive 
evidence.  The veteran's testimony that he was not offered 
ORIF after the August 1977 fracture is immaterial to his 
claim, because there is no dispute whether he had ORIF after 
the first fracture.  He did not, and the reason is irrelevant 
to any question in this case.  The material contradictions 
are whether the veteran had limitation of motion prior to the 
ORIF and whether he was guaranteed a certain outcome and that 
guarantee was obfuscated in the medical records.  The latter 
is material in that evidence of certainty of an outcome could 
be evidence that a different outcome constitutes additional 
disability.  

Several factors influence the determination whether to find 
the February 1978 VA records or the veteran's recent 
testimony credible and the other not.  First, the VA records 
are contemporaneous with the events in question, or nearly 
so, and are thus not subject to the vagaries of the effect of 
time on memory.  Second, the VA records are government 
medical records created in the regular performance of the 
medical and record keeping duties of the personnel who 
created them.  As such, they are entitled to a presumption of 
regularity in the absence of evidence of irregularity in the 
discharge of those duties.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. 
Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); YT v. Brown, 9 Vet. App. 195, 199 (1996) 
(the appellant's statement that she did not receive the 
November 1990 Statement of the Case is not the "clear 
evidence to the contrary" that is required to rebut the 
presumption of regularity that the notice was sent); Mason v. 
Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of 
nonreceipt, standing alone, is not the type of 'clear 
evidence to the contrary' which is sufficient to rebut the 
presumption").  See also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefragable to overcome that 
presumption").  

Misrepresentation or falsification of medical records would 
be an irregularity in the discharge of official duties.  
However, the veteran's testimony alone is insufficient to 
show irregularity to rebut the presumption.  Third, a 
guarantee of a perfect outcome of surgery is so far from the 
norms of medical practice that the Board finds utterly 
unbelievable the assertion that a surgeon made such a 
guarantee.  The veteran's explanation for the purportedly 
falsified hospital record, that the surgeon fabricated 
statements attributed to him to hide his guarantee of a 
perfect surgical outcome, is likewise incredible.  Fourth, 
the statements attributed to the veteran in the medical 
records were made and recorded in the context of seeking and 
providing medical treatment, which makes them inherently 
credible, both because the veteran had an immediate incentive 
to be truthful, and because the recordation was by a 
professional in discharge of professional duties and under a 
professional obligation to be accurate.  Fifth, the veteran's 
current testimony was rendered in the context of an 
individual seeking monetary benefits, which provides an 
incentive to alter his recollection.  

Upon consideration of the above factors, the Board concludes 
that the February 1978 VA hospital records are credible 
evidence of the veteran's and the surgeon's statements at the 
time and of the medical events that transpired prior to and 
at the time of the VA hospitalization and treatment.  The 
Board further concludes that the veteran's testimony is not 
credible evidence of the status of his left arm prior to the 
February 1978 treatment or of statements attributed to VA 
personnel during that treatment.  

The Board notes the receipt of private medical reports in 
July 2002 that include those of Dr. Thulen.  These records 
shows that the veteran was treated in August 1977 for 
complaints of pain of the left forearm after he fell off a 
bike.  His neurovascular status was intact, and he had a good 
left radial pulse.  He had good finger action.  There was 
tenderness and swelling at the mid one-third of the radius.  
X-rays showed a comminuted fracture of the shaft of the left 
radius.  He was treated with closed reduction by long arm 
cast, and x-rays showed good position.  The x-ray report 
indicates that a fracture of the mid shaft of the radius was 
visualized with slight displacement but that after reduction 
and application of a cast, there was excellent alignment and 
position.  

X-rays of the left forearm and wrist in September 1977 showed 
a transverse, comminuted fracture of the midshaft of the left 
radius.  The radiologist indicated that post reduction and 
casting showed continued good and unchanged position in 
alignment of the fracture for healing.  

Despite the veteran's contention to the contrary, the 
evidence from Dr. Thulen is in fact consistent with the 1978 
VA evidence indicating that the veteran had restricted range 
of motion even before his surgery at the Denver VAMC.  This 
is because the initial fracture was a comminuted fracture, 
that is, a fracture in which the bone is broke into several 
pieces or small fragments.  See Stedman's Concise Medical 
Dictionary for the Health Professions 179 (3rd ed. 1997); 
Dorland's Illustrated Medical Dictionary 358 (28th ed. 1994).  
A resulting limitation of forearm motion would be consistent 
with the severity of such a fracture.  The only evidence from 
Dr. Thulen is evidence contemporaneous with the initial 
fracture; the evidence from Dr. Thulen does not show the 
residual impairment from the fracture - such as limitation of 
motion of the left forearm - once the cast was removed.  
While Dr. Thulen's report shows that the veteran's 
neurovascular status was intact and that he had good finger 
action immediately following the initial fracture, it cannot 
in the nature of things show the neurovascular status of the 
left forearm following the refracture.  

The medical reports of Drs. Fay, Cooke, Coker, and Jump are 
informative about the condition of the veteran's left arm at 
the time of those examinations.  As each of these reports 
show, most clearly Dr. Jump's, the veteran was not 
forthcoming about the history of the second fracture.  
However accurate these records are in representing the 
condition of the bones, muscles, and nerves of the veteran's 
left arm, they have essentially no probative value in 
determining whether there was additional disability as a 
result of VA treatment.  The same is true of Dr. Zechmann's 
April 1994 report, which is based solely on history furnished 
by the veteran and does not mention the second fracture.  

The exception to this is Dr. Jump's finding of tenosynovitis 
and his opinion that there "is the possibility that the 
metallic plate underlying the tendon extensor muscle complex 
could be aggravating this tenosynovitis."  Although this 
explicitly relates the current finding to the VA surgery, it 
is couched in the language of speculation.  What gives the 
opinion some weight, however, is the subsequent opinions of 
VA examiners.  

In June 2002, the VA orthopedic examiner found that the 
veteran had a healed left forearm radius fracture with 
limited forearm rotation (especially limited supination), and 
tendonitis of the left dorsal radial forearm at the site 
where the forearm tendons went over the metal plate at the 
site of the internal fixation of the radial fracture.  The 
examiner said that this was the etiology of the swelling.  
This opinion tends to support Dr. Jump's 1992 conclusion.  

However, the VA examiner said that it was his opinion as an 
orthopedic surgeon that the surgery done for the treatment of 
the refracture of his left radius was appropriate.  The 
veteran had lost forearm motion, especially supination, that 
the examiner thought was secondary to his two fractures and 
his surgery.  The examiner was of the opinion that the 
veteran would have lost forearm motion if he had had surgery 
at the time of the initial fracture.  The results, the 
examiner stated, would have been the same as those found on 
the current examination.  In other words, the examiner said, 
the veteran would also have lost forearm motion if he had had 
surgery at the time of the initial fracture.  

The veteran indicated that he had a recommendation for plate 
removal and that he was going to have it done by a private 
orthopedic surgeon a number of years ago.  However, when the 
private physician talked about possible operative risks, the 
veteran elected not to have the surgery done.  The examiner 
said that this was the veteran's choice.  

The examiner said that the veteran strongly maintains that he 
had been assured by a physician associated with the first 
operative fixation of his forearm that "everything was going 
to be fine" and that he would be able to resume work as a 
painter after having the forearm surgery done, which was 
performed in February 1978.  The veteran indicated to the 
orthopedic examiner that he did return to work as a painter 
and that he worked for 10 to 12 years until the late 1980's.  

The veteran further indicated that he had been assured of a 
normal range of motion by his surgeon at the VA hospital.  He 
indicated that he was told or it was implied that he would 
regain normal motion.  The examiner indicated to the veteran 
that after internal fixation of a forearm fracture, complete 
motion is not restored.  

The examiner also said that he did not think that the left 
shoulder condition was secondary to the left forearm 
condition.  

The VA neurologic examiner did not find any vascular deficits 
on examination in June 2002.  Although the veteran complained 
of chronic pain in his left forearm that he said prevented 
him from using his arm, he denied any coldness or numbness of 
the hand.  An examination showed that the veteran's left hand 
was pink and warm and had normal strength.  There was no 
swelling or edema.  From a vascular standpoint, his left arm 
appeared to have excellent perfusion, and there was no 
swelling suggestive of any venous obstruction.  

However, the VA muscles examiner remarked that this was a 
case of a left arm fracture and refracture and ORIF that 
resulted in residual difficulties with left arm weakness, 
numbness and chronic pain, as well as decreased range of 
motion.  The examiner stated:  "The symptoms seem likely to 
have resulted from the surgery and would not have been an 
anticipated outcome.  The exacerbation of the claimant's 
experiences is likely related to this primary event."  The 
examiner further stated that the "right" arm numbness and 
weakness seemed to extend farther than would be expected from 
simple nerve injury related to that of the surgery.  The 
examiner also said that the left shoulder pain and restricted 
range of motion was likely a compensatory phenomenon and 
would thus be considered service connected and represent an 
increase in deficits secondary to the original injury.  

As indicated above, the limitation of motion of the left 
forearm does not constitute additional disability for 
purposes of entitlement to compensation under 38 U.S.C.A. § 
1151.  However, Dr. Jump's opinion regarding the placement of 
the plate in the left forearm, and the recent opinions of VA 
examiners, indicate that other identified residuals, 
including left arm pain, inability to grip and manipulate 
objects with the left hand, sensory changes, and intermittent 
swelling of the left forearm at the surgery site, also 
constitute additional disability resulting from the 1978 
surgery.  

The question remains, however, whether these residuals were 
anticipated consequences of that surgery.  None of the 
medical reports of record, including those from Drs. Fay, 
Cooke, Coker, and Jump, indicate that VA treatment was not 
"properly administered."  Necessary consequences of 
properly administered treatment are not compensable 
additional disability within the meaning of section 1151.  38 
C.F.R. § 3.358(c) (1996).  In July 2000, the VA orthopedic 
examiner revised his initial opinion to state that the 
disability or objective clinical findings in the left upper 
extremity that he identified as residuals of VA surgery were 
necessary results of the surgery because of the condition of 
the left radius upon presentation for treatment.  The Board 
finds this revision credible and of greater probative value 
than the conclusion reached after the May 2000 examination 
because the revised opinion was based on more complete 
information.  

However, the VA muscles examiner was of the opinion in June 
2002 that the residuals of the VA surgery were not 
anticipated.  The VA orthopedic examiner who initially 
examined the veteran in May 2000 adhered to his July 2000 
opinion following his reexamination of the veteran in June 
2002.  

The Board accords greater weight to the orthopedic examiner's 
opinion, which is against the claim.  This is because Dr. 
Jump's opinion was essentially speculative.  VA compensation 
benefits may not be based on a resort to speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  Moreover, Dr. 
Jump did not take into account the entire record, especially 
the second forearm fracture, and his opinion is therefore 
without probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993); Floyd v. Brown, 9 Vet. App. 88, 98 (1996) 
(an opinion based on an inaccurate factual premise has no 
probative value).  

The Board also accords greater weight to the opinion of the 
orthopedic examiner because it is the opinion of an 
orthopedic surgeon who has reviewed the entire record.  The 
opinion of an orthopedic surgeon regarding the necessary 
consequences of surgical treatment is inevitably more 
persuasive than the opinion of a physician who is not a 
surgeon.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1996) 
(a medical professional is not competent to opine outside the 
scope of his or her expertise).  

The Board therefore concludes that the preponderance of the 
evidence is against a finding that the veteran has additional 
disability within the meaning of 38 U.S.C.A. § 1151, as 
implemented by the controlling regulation, a result of the 
left radius ORIF with bone graft conducted at the Denver VAMC 
in February 1978.  It follows that the claim must be denied.  



ORDER

Disability compensation under the provisions of 38 U.S.C. § 
1151 for left arm disability as a result of VA surgical 
treatment is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

